DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 6, though Zeiger(US Patent 8,860,717) teaches viewing sequences of views related to a corresponding to a 3D model (col. 30 lines 34-40), the prior art fails to teach a first generation circuit configured to generate a reference model with reference to the multiple pieces of partial 3D model data; and a second generation circuit configured to generate a rendering viewpoint image representing the target from a rendering viewpoint with reference to the reference model, wherein the first generation circuit updates the reference model with reference to the multiple pieces of partial 3D model data according to the order associated with the multiple pieces of partial 3D model data, the acquisition circuit acquires the multiple pieces of partial 3D model data without depending on the rendering viewpoint, Page 3 of 7Attorney Docket No.: US 80117the multiple pieces of partial 3D model data are multiple depths that partially indicate the three-dimensional shape of target, and the first generation circuit refers to the multiple depths and the reference model in the order associated with the multiple depths to estimate a warp field indicating a positional relationship between the reference model and another reference model corresponding to the multiple depths, and updates the reference model with reference to the warp field. Therefore claims 6-9 are indicated as allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiger et al.(hereinafter “Zeiger”, US Patent 8,860,717) in view of Arendash et al.(hereinafter “Arendash”, US Patent 9,437,045).
	Regarding claim 1, Zeiger teaches an image processing device (col. 30 lines 8-10) comprising: 
an acquisition circuit configured to acquire multiple pieces of partial 3D model data that partially indicate a three-dimensional shape of a target (col. 9 lines 34-37 and Fig. 4D), the multiple pieces of partial 3D model data being associated with an order in a prescribed sequence (col. 19 lines 49-67 and col. 30 lines 34-40); 
a first generation circuit configured to generate a reference model with reference to the multiple pieces of partial 3D model data (col. 20 lines 4-5 - 63-65); and 
a second generation circuit configured to generate a rendering viewpoint image representing the target from a rendering viewpoint with reference to the reference model (col. 20 lines 10-13, in which after the initial display of the model from an initial viewpoint, secondary subsequent viewpoints may be generated on the user’s display), wherein 
the first generation circuit updates the reference model with reference to the multiple pieces of partial 3D model data according to the order associated with the multiple pieces of partial 3D model data (col. 19 lines 49-67 and col. 30 lines 34-40), and 

Regarding claim 2, Zeiger teaches wherein each of the multiple pieces of partial 3D model data is data of at least one or more of a depth, a point cloud, or a mesh that partially indicate the three-dimensional shape of the target (col. 9 lines 34-37).  
Regarding claim 5, Zeiger teaches wherein the acquisition circuit acquires the multiple pieces of partial 3D model data for an initial reference model construction (col. 20 lines 4-5 - 63-65), and the first generation circuit generates an initial reference model with reference to the multiple piece of partial 3D model data for the initial reference model construction (col. 19 lines 49-67 and col. 30 lines 34-40).  
Regarding claim 12, Zeiger teaches a display device (Fig. 2: 114) comprising: the image processing device according to claim 1 (col. 30 lines 8-10); and a display circuit configured to display the rendering viewpoint image (Fig. 5: 514).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699